Filed 10/21/15 P. v. Burns CA2/6

                 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                    2d Crim. No. B264144
                                                                             (Super. Ct. No. KA108269)
     Plaintiff and Respondent,                                                 (Los Angeles County)

v.

JOHN GRAY BURNS,

     Defendant and Appellant.



                   John Gray Burns appeals the conviction entered after he pled no contest
to driving in willful or wanton disregard for safety while fleeing from a pursuing
police officer (Veh. Code, § 2800.2) and admitted a prior strike (Pen. Code, §§ 667,
subds. (b) - (j), 1170.12, subds. (a) - (d)). The trial court sentenced him to two years
and eight months in state prison.
                   Appellant sped away from police officers during a traffic stop. A chase
ensued and appellant crashed into another car. After a foot chase, a police dog found
appellant hiding on the side of a residence. Appellant jumped a fence and entered the
adjacent residence. The dog found him hiding in a closet. Appellant attacked the dog
and was repeatedly bitten. He eventually surrendered and was arrested.
                   We appointed counsel to represent appellant in this appeal. After
examining the record, counsel filed an opening brief raising no issues. On August 31,
2015, we advised appellant that he had 30 days to personally submit any contentions
he wished us to consider. We received no response.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Kelly (2006) 40 Cal. 4th 106, 126; People v. Wende (1979) 25 Cal. 3d 436,
443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                            2
                               Jack P. Hunt, Judge
                      Superior Court County of Los Angeles
                       ______________________________



            Christian C. Buckley, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Plaintiff and Respondent.